JOINED STRUCTURE AND JOINING METHOD

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on February 23, 2021, is acknowledged.  Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2021.

Claim Objections
Claims 5-6 are objected to because of the following informalities:
In claim 5, line 4, “into” should be –by– (to conform to standard mathematical terminology).
In claim 5, line 6, “ends” should be modified to more clearly distinguish this limitation from the “tip ends” of claim 1.  The examiner suggests –ends of the joined structure–.  (If this suggestion is adopted, then “the center” in the second-to-last line of claim 5 should also be amended to –a center of the joined structure– for consistency.)
In claim 5, the second-to-last line, “plural convex portion” should be –plural convex portions–.
In claim 6, line 3, “ends” should be modified to more clearly distinguish this limitation from the “tip ends” of claim 1.  The examiner suggests replacing “the center to the ends” in claim 6, line 3, with –the center of the joined structure to the ends of the joined structure–, for consistency with the suggestions for claim 5.
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the flat portion’s side" in line 3.  There is insufficient antecedent basis for this limitation in the claim (because no such “side” has been previously recited, and because a particular one of the flat portions of claim 1 [to correspond to claim 2’s use of the singular] has not been previously identified).
In claim 4, line 2, “tips ends” is indefinite because it is unclear whether or not this recitation is intended to refer to the same tip ends of claim 1.
Claim 5 recites the limitation "the center" in the second-to-last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straza (US 2009/0123776).
Regarding claim 1, Straza teaches a joined structure (double cell sandwich structure 800) in which a plurality of metals (metallic external sheets 802 and 804, first core sheet 806a, and second core sheet 806b) are laminated and joined together (Abstract; Fig. 8; [0044, 0046-0047]), wherein the plural metals include a plurality of convex portions (e.g., those of first core sheet 806a terminating in outwardly extending lands 836a) arranged on a surface positioned in a lamination direction and flat portions (inwardly projecting landings 834a) arranged between the plural convex portions, and tip ends of the plural convex portions (at outwardly extending lands 836a) are formed by curved surfaces (Fig. 8; [0047]).
Regarding claim 2, ones of the plural convex portions positioned closer to the flat portion's side than the tip ends are formed by flat surfaces.  I.e., the plural convex portions have flat sloping surfaces adjacent the flat portions 834a (Fig. 8).

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato (US 2018/0085847), McWaid et al. (US 2017/0342576), Murakami et al. (US 2015/0214568), Kim et al. (US 2014/0299652), and Shimizu et al. (US 2006/0169388) teach metallic joined structures of batteries comprising periodic .

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections and the rejections under 35 U.S.C. 112 are overcome.  Claims 3-4 would be allowable because the prior art does not teach a joined structure as claimed wherein each of the plural convex portions has a lamination of plural pieces of metal foil.  Claims 5-6 would be allowable because the prior art does not teach a joined structure as claimed wherein cross-sectional areas of the convex portions vary across the joined structure in the manner claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745